DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 8 and 14 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2019/0285748 and US 2016/0116343. 
The improvement comprises:
US 2019/0285748 is considered as the closest prior art that teaches a method of identifying one or more authorized persons or one or more intruders, or a combination thereof, comprising (Fig.6 step 1000 and para.115):
considering the location information for each entity or person identified in data B generated by the LRLS (Fig.5 element 400) and comparing the RFID location information with the location information for the person being considered (Fig.6 steps 1004 & 1006 and para.115); 
If a location of an RFID device substantially corresponds to a location for the person as determined, the person may be considered authorized for access to the area (Fig.6 steps 1008 and 1010 and para.115);
if there is no RFID device (Fig.4 element 330) located by the RFRLS that corresponds to the location of the person as determined by the LRLS (Fig.5 element 400), the person may be considered an intruder to the area (Fig.1 element 20);
generating, based on a determination that the person is an intruder, an alert and optionally updating a display (Fig.6 steps 1014 and 1016 and para.115).

US 2016/0116343 teaches a general process (Fig.11 step 170 and para.119) to adjust thresholds associated with various measurements acquired by various sensors comprising:
receiving, by a processor, data from a sensor (Fig.11 block 117 and para.119); 
wherein the data may be acquired by any type of sensor (Fig.1 element 12) that may be part of the device (Fig.1 element 10 and para.119);
comparing, the processor, the data to a threshold associated with the data (Fig.11 block 174 and para.120);
if the data exceeds the threshold the processor may communicate information indicating that the data exceeds the threshold to another processor within the same device, to another device, a data storage unit, or the like via a wired or wireless transmission (Fig.11 block 176 and para.120);
receiving, by the processor, an adjusted threshold to compare the data received at block 172 (Fig.11 block 178 and para.121);
wherein the adjusted threshold may be determined by first determining a noise floor level of the measurements acquired by the sensor 12 when a space being monitored by the sensor 12 is determined to be unoccupied (para.121);
wherein the noise floor level may be determined based on the mean of the measurements (para.121);
determining a standard or absolute deviation of the measurements acquired by the sensor (para.121); and 
wherein the updated threshold may then be determined as being a number (e.g., 8) of standard or absolute deviations away from the noise floor or mean of the measurements (para.121).

With regard Claims 1, 8 and 14, US 2019/0285748 in view of US 2016/0116343 fails to teach the limitation of "(iv) correlating, in respect of a same said time, one of the locations estimated at (iii) of making the measurements of RF signals with the indicated detection, at (ii), of the detected user in the one or more respective sensing areas within the space thereby to associate the device user carrying the device making the measurements of RF signals at the correlated one of the locations with the indicated detection; and configuring the radio fingerprint map according to the association made at (iv)." as recited in claims 1, 8 and 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2016/0116343 is cited because they are put pertinent to the method for adaptively adjusting a threshold used to detect the presence of a living being. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633